Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 15, 1993, convicting defendants, after a jury trial, of murder in the second degree, and sentencing defendant Walker to a term of 25 years to life, and defendant Hannon to a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 85, 94).
The court’s supplemental instruction to the jury, viewed in its entirety (see, People v Coleman, 70 NY2d 817), properly explained the elements of felony murder.
Defendant Walker’s sentence was based on proper criteria and does not constitute an abuse of discretion. We have considered defendants’ other contentions and find them to be without merit. Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.